PER CURIAM:
The petition for a Writ of Prohibition or Writ of Supervisory Control is denied without prejudice. This Court is of the opinion that an adequate remedy at law exists to test what is asserted as the prime question; that of the jurisdiction of a District Court to appoint counsel at public expense in a misdemeanor case in Justice Court. There can be no question but what a District Court can exercise jurisdiction in habeas corpus over a person held in custody illegally. Whether or not the right to a speedy trial and the attendant problems of release on bail and others constitute grounds for habeas corpus we do not decide. The problem asserted as being grounds for our exercise of original jurisdiction in the form of a writ is that of jurisdiction to appoint counsel at county expense in a misdemeanor charge in justice court. It is our belief that an adequate remedy at law exists to test this question in that a proceeding to prohibit payment from the county treasury may be instituted.
In the meantime, the guilt or innocence, and the rights of the charged defendant may be decided by prompt trial. No sufficient showing of prejudice to the prosecution of going to immediate trial has been made. The application is therefore denied.